Title: [April 1754]
From: 
To: 



      April 1st. 1754.
      
      
       
        Then, Mr. Winthrop began a Course of Experimental
        
       
      
      
       
        
   
   Written in JA’s experimental hand of 1754–1756, with this fragmentary line canceled and the date heading certainly intended to be. This false beginning of JA’s notes on Winthrop’s lectures heads p. {7} of the MS and was lined out, presumably at once, because JA supposed that he would need more space than he had left for his (unwritten) journal entries for the last dozen days of March; see note on entry of 19 March 1754, above. For the true beginning of the lecture notes, see the second entry of 1 April 1754, p. 60, below.


       
      
     